DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 3-5, 11-17, and 20-22 are allowed. The following is an examiner’s statement of reasons for allowance:
The prior art made of record (i.e., Lin et al., US 2014/0080437) teaches a method of determining relative amplitude and phase correction coefficients for a plurality of parallel signal processing paths across a frequency band of interest, each of the plurality of parallel signal processing paths having an input and an output, the method comprising: receiving an output test signal, resulting from an input test signal provided to the respective inputs of the each of the plurality of parallel signal processing paths being processed along the respective signal processing path to obtain an output magnitude spectrum and an output phase spectrum for the each of the plurality of parallel signal processing paths (Figs. 1 and 3, paragraphs [0029]-[0035]).
The prior art made of record (i.e., Ling et al., US 2009/0088120) teaches a method comprising: comparing an output magnitude spectrum of a first of a plurality of parallel signal processing paths with n output magnitude spectrum of another of the plurality of parallel signal processing paths to determine, at one or more frequencies of a frequency band of interest, a relative amplitude correction coefficient for the another of the plurality of parallel signal processing paths (Fig. 3, element 310).


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Khandani, US 2015/0156004, Fig. 8
Didomizio, US 5,559,517, Figs. 1-3
Lewis et al., US 2014/0152478, Figs. 5A and 5B
Khoury et al., US 2016/0149604, Fig. 1
Sayers, US 8,218,687, Figs. 6 and 7
Viswanathan, US 2014/0029700, Figs. 4A, 4B, and 7

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRESHTEH N AGHDAM whose telephone number is (571)272-6037. The examiner can normally be reached Monday-Friday 10:30-7:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/FRESHTEH N AGHDAM/Primary Examiner, Art Unit 2632